Case 1:20-cv-11520-IT Document 1 Filed 08/13/20 Page 1 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

Dente Marbella

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)
-V-

Step The MPKINS eta

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached" in the space and attach an additional page

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint

A. The Plaintiffs)

Case No.

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) Ny es | No

Nee eee Oe Oe ee Oe

sing Ct Ss
= Ss 2
32 = 2
3 — we
ox: by ar
ZC = oP
Lace = a
“3 9 8
oS #

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Davte MilAbellA
2 Pradstyo8t.

Mass  _ Oo2 17g,

SUPPOAK

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-11520-IT Document 1 Filed 08/13/20 Page 2 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. | ; { ,

— Sto Van ‘the MACIN/S

Job or Title (if known) ie hewn i if ’ ee
Street Address 20 BhladsStavSf

City and County Basten ) 7 _ Sve#a Ile. a
State and Zip Code WMA OZNIS

Telephone Number

 

E-mail Address (if known)

Defendant No. 2 DA ABUW CHAU AAA,

Name NAPNCAIZE (WIC,
Job or Title (if known) _Meckicws <7 Mage LO L2—

Street Address Zr) BRAKS ton 2 f

City and County 12>) S a) b- SOFFE Ihe
State and Zip Code MA OZ { ( FS

Telephone Number

 

 

E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code
Telephone Number

E-mail Address (if known)

Page 2 of §
Case 1:20-cv-11520-IT Document 1 Filed 08/13/20 Page 3 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina

diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.

MMamedmert and amed mor of he

US. COMEH HL tier tHhaough
Ww USC, SIRS

B. If the Basis for Jurisdiction Is Diversity of Citizenship
I. The Plaintiff(s)
a, If the plaintiff is an individual

The plaintiff, (name)

State of (name)

b. If the plaintiffis a corporation

The plaintiff, (name)

under the laws of the State of (name)

and has its principal place of business in the State of (name)

 

, is a citizen of the

, iS incorporated

(If more than one plaintiff is named in the complaint, attach an additional page providing the

same information for each additional plaintiff.)
2. The Defendant(s)

a. If the defendant is an individual

The defendant, (name)

, is a citizen of

the State of (name) 7 . Oris a citizen of

(foreign nation)

Page 3 of 5
Case 1:20-cv-11520-IT Document 1 Filed 08/13/20 Page 4 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) , iS incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-1s more than $75,000, not counting interest and costs of court, because (explain):

 

VE. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

San attached # |

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

see. AtAth th 7

Page 4 of 5
Case 1:20-cv-11520-IT Document 1 Filed 08/13/20 Page 5 of 7

pptracluonenst- +e |

 

the. Ghote GE o£ Sobel WOES anc?

 

Ho Gada dikecton_ OL SUPRA outy

 

How se CF CO obections, RerUse fo Gig

 

Me. ao proper medication» iene

 

ODiAAZ AAAI CHOW Tye ASK juumezavs.

 

nes to he Ot 0K he MAE

 

ALA Tue bar >lLied le over Ard Aven,

 

 

Tve become ven Noe2i/aos Late ben,

 

woith ~hKo Heepiho Paoblen toi

 

(hs ti FUH or hAS .-

 

 

Chere Ek ‘phonpkinrs Anz! Aran Chars ey,

 

have CO 28 ta Ot mu Aske

 

In NAnwgea_ by Wika pea llines Yo

 

Daugs CN tein the Jpil Poltt ha

 

Me_ Vat Risk Ard violating paf

 

S3th_pa_ol JA _ A | ic UA

 

long orth Nhe Amonicares cod tl,

 

Negatbilits act du tpt All lowitug

 

Me Hie Onpepore Wedication /

 

 

 

Dante mniaabe

 

Wo } v

 

 

 

 

 

 
Case 1:20-cv-11520-IT Document 1 Filed 08/13/20 Page 6 of 7

(aclamen spose

 

 

 

 

 

 

SESS ee Footie ee

 

 

once. the Deteridonrts fo alloc.)
ME [eto Y¥to Bs

 

 

 

AN\Se Ye (ULE to Ke relen

 

wnat Whe Coot Seaens

 

OUCE Aneel PR.OE2

 

 

mM!

 

L

 

te

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Pro Se 1 (Rev. 09/16

Case 1:20-cv-11520-IT Document 1 Filed 08/13/20 Page 7 of 7

) Complaint for a Civil Case

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: & AO x

Signature of Plaintiff

Stated intift DP moe NIiS~Pa?d/ |
Printed Name of Plaintiff DANTE _| IZRABG LIA

  

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

Telephone Number

E-mail Address

 

Page 5 of 5
